Citation Nr: 1500231	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-15 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for depression.  In December 2009, the RO determined that new and material evidence had not been received to reopen a claim for service connection for PTSD.  His claim for service connection for depression is deemed to encompass all psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The RO denied service connection for schizoaffective disorder, depressed type, was denied in a May 2003 rating decision and for PTSD in January 2006.  The Veteran did not appeal these decisions or submit any additional new and material evidence within the appeal period, and no new service department records have been received.  Therefore, the decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156(b) (2014).  

The Veteran submitted a claim for service connection for depression in September 2007.  This diagnosis was not considered in the May 2003 rating decision.  Hence the claim is adjudicated as a new claim.  Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008), Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran testified that he was hospitalized for six days during service following an overdose, which he as a suicide attempt.  Records of this hospitalization are not of record, and VA has a duty to seek them.  38 U.S.C.A. § 5103A(b)-(c) (West 2002).

The Veteran also testified that he received private treatment from a mental health center in Clay County, Georgia.  The record shows that medical records have been obtained from the mental health center in Clayton County, Georgia.  However, research confirms that Georgia also has a Clay County.  Therefore, an effort must be made to obtain records that might be in Clay County.  

Finally, the Veteran has not been afforded a VA examination of his claimed psychiatric disability.  The evidence confirms the Veteran has a current diagnosis of depression.  He testified that he first began to experience symptoms of this disability in service, and that he has continued to experience depression since discharge.  The Board finds that the Veteran should be scheduled for a VA examination in order to determine the nature and severity of his claimed depression.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from the Veteran's hospitalization while stationed near Stuttgart, Germany, following an overdose of alcohol and pills dating from approximately April 1979 to June 1979; and any records in the Veteran's mental health treatment jacket.  

2.  Obtain any service treatment records from the Veteran's Reserve service in the early 1980s.  Associate these records with the claims folder.  

3.  Ask the Veteran to authorize VA to obtain records of his mental health treatment at Clay County, Georgia, Mental Health Center from 1995 to the present.  

4.  If any requested records cannot be obtained, advise the Veteran of the missing records, of the efforts made to obtain the records, and of any further actions that will be taken, including denial of the claim.    

5.  After all of the available records requested above have either been received, schedule the Veteran for a VA examination in order to determine whether any current psychiatric disability is related to service.  The examiner should note that the claims folder was reviewed.  The examiner should answer the following:

a)  For any psychiatric disability shown since 2006, is it as likely as not that this disability began during service or is the result of a stressor in active service?  The examiner should take into account the Veteran's report of hospitalization for an overdose in service; and that the overdose was a suicide attempt.

b) If a previous diagnosis is found to not currently be present, was the prior diagnosis made in error or has gone into remission? 

The examiner should provide reasons for all opinions.  If the examiner is unable to provide any of the requested opinions without resort to speculation, the reasons and bases for that opinion should be provided, and any outstanding evidence that might enable the requested opinion to be provided should be identified.  

6.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the AOJ should issue a supplemental statement of the case; before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

